ORDER

PER CURIAM.
Jerry Lewis Beatty appeals his convictions and sentence for domestic assault in the first degree, armed criminal action, burglary in the first degree, resisting arrest, and violation of an order of protection. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2014).